tcmemo_2012_213 united_states tax_court mark william murray petitioner v commissioner of internal revenue respondent docket no filed date mark william murray pro_se carrie l kleinjan and kirsten e brimer for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency and additions to tax with respect to petitioner’s federal_income_tax additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure 1dollar_figure dollar_figure 1the amount of any addition_to_tax pursuant to sec_6651 shall be determined pursuant to sec_6651 b and c the statutory ceiling on the amount of the addition_to_tax was reached after the notice_of_deficiency was mailed to petitioner on date on brief respondent asserts the final amount of the addition_to_tax under sec_6651 is dollar_figure the issues for decision are whether a distribution of dollar_figure from an individual_retirement_account ira is includable in petitioner’s gross_income whether petitioner is entitled to a theft_loss deduction whether petitioner received interest_income of dollar_figure and whether petitioner is liable for additions to tax under sec_6651 and and findings_of_fact at trial respondent lodged a stipulation of facts because petitioner refused to sign the stipulation by order dated date we deemed the matters contained in respondent’s proposed stipulation to be established for purposes of this case and the attached exhibits were received into evidence pursuant to rule f 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed petitioner resided in new jersey petitioner’s mother catherine a murray had an ira with morgan stanley smith barney morgan stanley petitioner’s mother died in on date morgan stanley distributed the remaining balance of dollar_figure from catherine murray’s ira to petitioner the check from morgan stanley was made payable to petitioner on date morgan stanley issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reporting a taxable_distribution of dollar_figure petitioner failed to file a federal_income_tax return for in respondent prepared a substitute for return sfr for on the basis of information returns filed by third-party payors with the internal_revenue_service determining the same tax as shown on the notice_of_deficiency on date respondent issued to petitioner a notice_of_deficiency for petitioner timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 issue distribution from ira petitioner argues that the distribution from his mother’s ira is an inheritance and should not be taxable respondent contends that the distribution from catherine murray’s ira was properly included in petitioner’s gross_income generally any amount_paid or distributed out of an individual_retirement_plan is includable in the payee’s or distributee’s gross_income as provided in sec_72 sec_408 111_tc_250 however sec_408 provides that a distribution is not includable in gross_income if the entire amount of the distribution received by an individual is paid into an ira or other eligible_retirement_plan within days of the distribution see 110_tc_1 this recontribution is known as a rollover_contribution sec_408 2in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 however petitioner has not argued that the burden_of_proof should shift to respondent nor has he produced credible_evidence as required by sec_7491 therefore we hold that the burden_of_proof does not shift to respondent rollover treatment is not available in the case of an inherited ira sec_408 an ira is treated as inherited for purposes of sec_408 if the individual for whose benefit the account is maintained acquired that account by reason of the death of another individual who was not his spouse sec_408 see jankelovits v commissioner tcmemo_2008_285 tax ct memo lexis at the ira petitioner inherited from his mother qualifies as an inherited ira under sec_408 revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to a new ira trustee which involves no payment or distribution of funds to the ira participant is not a rollover_contribution because the funds are not within the direct control or use of the participant thus revrul_78_ supra indicates that a trustee-to-trustee transfer which otherwise meets the requirements of the revenue_ruling is not a taxable transaction because no amount is treated as distributed out of an ira crow v commissioner tcmemo_2002_ tax ct memo lexi sec_183 at see jankelovits v commissioner tax ct memo lexis at 3we note that although entitled to consideration revenue rulings are not precedent 381_us_68 the proceeds of his mother’s ira were distributed directly to petitioner petitioner did not transfer the funds into another ira or other eligible_retirement_plan as a result the distribution from the ira is included in petitioner’s gross_income under sec_408 petitioner argues that he received the ira as an inheritance and therefore it is nontaxable sec_102 provides that gross_income does not include the value of property acquired by inter alia inheritance while an inheritance is generally acquired tax free under sec_102 distributions from inherited iras to beneficiaries are included in the gross_income of beneficiaries see 125_tc_227 citing sec_408 and sec_691 jankelovits v commissioner tax ct memo lexis at therefore the distribution petitioner received from his mother’s ira is not excludable from gross_income under sec_102 issue theft_loss petitioner claims he is entitled to a theft_loss deduction of dollar_figure petitioner alleges that police from the state of oklahoma stole dollar_figure from him respondent contends that even if the alleged theft_loss occurred petitioner is not entitled to a theft_loss deduction because he did not file a federal_income_tax return for sec_165 allows an itemized_deduction to an individual for losses of property that arise from theft sec_63 provides that unless a taxpayer makes an election for the taxable_year no itemized_deductions shall be allowed for the taxable_year sec_63 requires that the election to itemize deductions be made on the taxpayer’s return we have held that taxpayers must file a return in order to elect to itemize deductions see jahn v commissioner tcmemo_2008_141 tax ct memo lexi sec_141 at aff’d 392_fedappx_949 3d cir brunner v commissioner tcmemo_2004_187 tax ct memo lexi sec_193 at aff’d 142_fedappx_53 3d cir if a taxpayer does not file a tax_return and as a result the commissioner prepares an sfr then the taxpayer may not claim itemized_deductions see jahn v commissioner tax ct memo lexi sec_141 at 80_fsupp2d_1352 n d ga petitioner did not file a federal_income_tax return for accordingly respondent prepared an sfr on behalf of petitioner as a result of not filing his federal_income_tax return petitioner is not allowed to claim an itemized_deduction for theft_loss issue interest_income respondent determined that petitioner had dollar_figure of interest_income for gross_income includes amounts received as interest payments sec_61 as petitioner presented no evidence on this issue we sustain respondent’s determination issue additions to tax burden_of_proof respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 and and respondent has the burden of production with respect to these additions to tax see sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see id 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite- sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id petitioner did not file a federal_income_tax return for thus we find that respondent has met his burden of production petitioner has not provided any evidence indicating that his failure_to_file a return was due to reasonable_cause accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 and sustain respondent’s determination as set forth in the notice_of_deficiency sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of sec_6651 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month for which an addition_to_tax applies under both paragraphs sec_6651 under sec_6020 when a taxpayer fails to file a return required_by_law the commissioner acting for the secretary_of_the_treasury may make a return from such information as it can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of determining the amount of the addition under sec_6651 petitioner failed to file a federal_income_tax return for pursuant to sec_6651 the sfr made by respondent is treated as petitioner’s tax_return petitioner failed to pay the amount of tax shown on his sfr for therefore respondent has met his burden of production petitioner has not provided any evidence indicating that his failure to pay was due to reasonable_cause accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 and sustain respondent’s determination sec_6654 sec_6654 imposes an addition_to_tax when a taxpayer fails to pay a required_installment of estimated income_tax each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for that year or of the tax_shown_on_the_return if any for the preceding_taxable_year sec_6654 petitioner did not file federal_income_tax returns for the taxable years and therefore petitioner’s required_annual_payment for wa sec_90 of the tax for that year see id missall v commissioner tcmemo_2008_ tax ct memo lexis at respondent has met his burden of production for the sec_6654 addition_to_tax the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies verduzco v commissioner tcmemo_2010_278 tax ct memo lexi sec_318 at citing 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies accordingly we find that petitioner is liable for the addition_to_tax under sec_6654 and sustain respondent’s determination as set forth in the notice_of_deficiency in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
